Citation Nr: 1428856	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-15 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to the service-connected abdominal aortic aneurysm (AAA) disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officer


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1975 to June 1982.  The record indicates that the Veteran enlisted in the U.S. Army Reserves in August 1994 and was discharged in May 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Veteran testified before the undersigned in a January 2010 Travel Board hearing, the transcript of which is included in VBMS. 

In November 2013, the Board remanded this matter to obtain a VA examination for the Veteran's heart disorders.  The claim was readjudicated in an April 2014 supplemental statement of the case.  For the reasons discussed in detail below, the issue of service connection for a heart disorder, to include as due to the service-connected AAA disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.

Please note this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board remanded the claim in November 2013 for a VA examination to ascertain, in part, whether the Veteran's heart disorders were caused or aggravated by the service-connected AAA disability.  Additionally, if the VA examiner found that the Veteran's heart disorders were aggravated by the service-connected AAA disability, the examiner was directed to indicate the degree of disability of the heart prior to any such aggravation.
The Veteran was afforded a VA examination in March 2014.  The VA examiner opined that the Veteran's heart disorders (i.e., congestive heart failure and cardiomyopathy) were less likely than not caused by service; however, the VA examiner did not address whether the Veteran's heart disorder were caused or aggravated by the service-connected AAA disability.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  In light of the foregoing, the Board finds that a remand for a supplemental VA medical opinion is necessary to address the issue of secondary service connection.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should refer the case to the VA examiner who conducted the March 2014 VA examination (or a suitable substitute) for a supplemental medical opinion to address the issue of secondary service connection (another examination is not required).  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims folder, along with a copy of this remand should be made available to the examiner for review. 

The examiner should state whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed heart disorder(s) are either caused or permanently aggravated by the service-connected AAA disability.  If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record. 

2.  After all development has been completed, the RO should review the case again based on the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case, and should be given a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



